XPRESS LOAN SERVICING

Student Loan Origination and Servicing Agreement

          THIS AGREEMENT, is made as of March 20, 2006 among EDUCATION LOAN
SERVICING CORPORATION, a Delaware corporation doing business as XPRESS LOAN
SERVICING (“ELSC”), EDUCATION FUNDING CAPITAL TRUST - IV (the “Trust”), a
Delaware statutory trust, FIFTH THIRD BANK, as eligible lender trustee (the
“Eligible Lender Trustee”) on behalf of the Trust (the Eligible Lender Trustee
and the Trust are collectively referred to as the “Lender”), an eligible
institution engaged in providing loans (“Student Loans”) to students and parents
under Title IV, Part B of the Higher Education Act of 1965, as amended
(hereinafter the “Act”) and EDUCATION LENDING SERVICES, INC., as the Master
Servicer (the “Master Servicer”).

W I T N E S S E T H:

          WHEREAS, ELSC has established a program for originating and servicing
Student Loans under the Act; and

          WHEREAS, the Trust has issued and will issue Education Loan Backed
Notes (the “Notes”), pursuant to the Indenture of Trust dated as of May 1, 2004
(the “Indenture”) among the Trust, the Eligible Lender Trustee and U.S. Bank
National Association, as indenture trustee (the “Indenture Trustee”); and

          WHEREAS, pursuant to the Indenture, the Trust and the Eligible Lender
Trustee have granted a security interest in certain Student Loans (the “Financed
Student Loans”) to the Indenture Trustee in order to secure the Trust’s
obligation to repay the Notes; and

          WHEREAS, pursuant to a Servicing Agreement among the Master Servicer,
the Trust and the Eligible Lender Trustee, Education Lending Services, Inc. has
agreed to act as the Master Servicer of the Financed Student Loans and, in
connection therewith, desires to enter into a subservicing agreement with ELSC
relating to the servicing of the Financed Student Loans.

          NOW THEREFORE, in consideration of the promises and the terms and
conditions set forth herein, ELSC, the Lender and the Master Servicer agree as
follows:

          1. Student Loans to be Serviced.

          ELSC and the Master Servicer agree that ELSC shall service all Student
Loans covered by the Act that are made or purchased by the Eligible Lender
Trustee, on behalf of the Trust, and that are submitted to ELSC by the Master
Servicer and accepted by ELSC for servicing.

          2. ELSC’s Duties as Originator.

           (a) Origination of Student Loans. ELSC agrees with the Master
Servicer to provide the following services and to coordinate processing as
required to enable the guarantee of the Financed Student Loans by a guaranty
agency that is authorized to act as a guarantor of Federal Family Education Loan
Program (“FFELP”) Loans under the Act (each a “Guarantor”):

 

 

 

 

          (1) ELSC agrees to coordinate with the Guarantor the processing of all
properly completed Student Loan applications within one business day after
receipt of all required information from the borrower, the school, and, for PLUS
loans, the credit bureau. This standard


--------------------------------------------------------------------------------



 

 

 

 

shall be met if 90% of all Student Loans are processed within this one-day
period. Student Loan application forms shall identify the Lender and shall be
sent to a separate post office box, as provided on the Student Loan application
form. Lender has sole authority to determine the schools from which it will
accept borrower applications.

 

 

 

 

          (2) If either the Student Loan application form or the promissory note
are not properly completed, ELSC shall promptly notify the school or the
borrower, whomever is appropriate, to resolve the deficiencies.

 

 

 

 

           (3) ELSC will perform a credit check to determine whether or not PLUS
borrowers have adverse credit as required by the Act. If there is no indication
of adverse credit, ELSC will document this finding and will submit the loan
information to the Guarantor for guarantee processing. If adverse credit is
indicated under a strict interpretation of the federal regulations, ELSC will
mail a Master Servicer approved denial notice to the borrower.

 

 

 

 

           (4) If the Student Loan application form and note are properly
completed:

 

 

 

 

 

          (i) ELSC will coordinate the Guarantor’s processing of the Financed
Student Loan for guarantee.

 

 

 

 

 

          (ii) Upon guarantee of the Financed Student Loan, ELSC, as the
Lender’s agent, shall prepare a disclosure statement in accordance with federal
regulations and shall make the required disbursements of the Financed Student
Loan. These disbursement checks shall be drawn against a checking account
maintained by ELSC. The Master Servicer shall cause this account to be funded on
a daily basis by an ACH transfer initiated by ELSC to cover all disbursements
made that day. ELSC will pay all transaction costs associated with the account
including the cost of standard checks and will receive all investment earnings
on balances existing from time to time in the account. ELSC will reconcile the
account and will confirm that all disbursements are included in the regular
periodic reports provided to the Master Servicer. ELSC will also manage the
payment of guaranty fees on behalf of the Master Servicer.

 

 

 

 

 

          (iii) With respect to Financed Student Loans other than Consolidation
Loans, depending on the school’s preferred method of delivery, ELSC shall either
wire funds or mail a check to the school to be applied to the student’s account.
With respect to Consolidation Loans, ELSC shall mail a check to the prior
lender. One copy of the disclosure statement will be provided to the borrower.
For schools with whom the Master Servicer has authorized ELSC to process
Electronic Funds Transfers, ELSC agrees to perform those lender duties and
responsibilities specified in the Common Manual: Unified Student Loan Policy, as
amended from time to time (the “Guarantor’s Common Manual”).

 

 

 

          (iv) ELSC shall provide and/or coordinate the mailing of appropriate
reports regarding Financed Student Loans to the Master Servicer, including
guarantee activity reports, check registers, and disbursement reports.

- 2 -

--------------------------------------------------------------------------------



 

 

 

 

(b) Document Handling.

 

 

 

 

          (1) ELSC shall capture and retain a copy of each promissory note and
each disclosure statement on its image system and shall store a backup image
copy in a remote facility.

 

 

 

 

          (2) ELSC shall hold the original Student Loan documents, including the
original promissory note, a copy of the Student Loan application and the
disclosure statement for safekeeping. ELSC shall store such documents at a
remote facility.

 

 

 

 

          (3) ELSC shall hold and maintain information it receives from the
Lender with respect to any promissory notes or other student loan documents
evidenced by an electronic promissory note or an electronic record associated
with an electronic signature obtained from the involved borrower by the Lender
in accordance with the applicable regulations of the United States Department of
Education (the “Department”). In addition, if ELSC is the holder of any
authoritative copy of any such electronically signed electronic record or
promissory note, it shall hold the same in accordance with the United States
Department of Education Standards for Electronic Signatures in Electronic
Student Loan Transactions, as revised or supplemented from time to time and any
applicable Guarantor regulations.

 

 

 

 

3. ELSC’s Duties as Servicer.

          ELSC covenants and agrees to service each Financed Student Loan in
compliance with all requirements of the Act, the applicable Guaranty Agreement
and all other laws and regulations applicable to its activities hereunder and to
perform all services and duties customary to the servicing of Student Loans.
Without limiting the foregoing, in fulfillment of its obligations hereunder,
ELSC shall do the following.

          (a) ELSC as servicer of the Financed Student Loans shall perform all
of the Lender’s obligations as holder of Student Loans as required by the Act
and all regulations issued by the Department or by the applicable Guarantor to
implement the Act. ELSC shall have full power to sign and act on the Trust’s and
Eligible Lender Trustee’s behalf as their agent in all transactions with
borrowers serviced hereunder. Each of the Trust and the Eligible Lender Trustee
do hereby authorize, constitute, and appoint ELSC on its behalf and as its
attorney in fact, to endorse those promissory notes for which a claim has been
filed with a Guarantor. ELSC will carry out its responsibilities hereunder in a
diligent and lawful manner.

          (b) ELSC shall complete all forms and reports required by the
Department and by the applicable Guarantor.

          (c) ELSC shall prepare a “Lender’s Request for Payment of Interest and
Special Allowance” to be used in billing the Department for interest and the
special allowance for all eligible loans on a quarterly basis. ELSC agrees to
submit the billing to the Department within 30 days following the last day of
each quarter (March 31, June 30, September 30, December 31). In the event that
ELSC does not submit the billing to the Department within 30 calendar days
following the last day of each quarter, and such failure is not attributable to
action or inaction by the Master Servicer, the Lender, or the Department, the
Lender shall be entitled to payment by ELSC of penalty interest. Such penalty
interest shall be calculated on the actual amount of interest subsidies and
special allowance payments that the Eligible Lender Trustee is entitled to
receive from the Department on the Financed Student Loans covered by the billing
report and for the time period between such 30th day through the date that said
billing report is

- 3 -

--------------------------------------------------------------------------------



filed with the Department by ELSC using the LIBOR rate, as quoted in the Wall
Street Journal, for the period closest in term to the actual number of days
covered by the penalty period.

          ELSC shall accrue and capitalize interest on those Financed Student
Loans not eligible for interest subsidy.

          (d) ELSC shall verify the current status of all borrowers who are in
grace, deferment or interim status, not less often than annually through direct
contact with each borrower (which contact may be in the form of a letter to the
borrower) to ensure correct account information.

          (e) ELSC shall respond to all borrower inquiries in a prompt,
courteous and thorough manner.

          (f) When a Student Loan becomes due for repayment, ELSC shall prepare
a payment schedule and disclosure statement and mail it to the borrower. Prior
to the first payment due date, ELSC shall prepare and send an invoice to
borrower.

          (g) ELSC shall post to the borrower’s account all payments of
principal, interest and other charges.

          (h) ELSC shall provide reports to the Master Servicer and the
Indenture Trustee of all monetary transactions as well as periodic summary and
account information including such items as:

 

 

 

 

(1)

Detailed periodic reports to support all cash transactions processed;

 

 

 

 

(2)

Monthly portfolio summary reports and supporting data listings;

 

 

 

 

(3)

A monthly listing of delinquent accounts; and

 

 

 

 

(4)

A quarterly report of billings to the Department for interest and special
allowances.

          (i) ELSC shall automatically credit the borrower’s account whenever a
borrower overpays an account. When a borrower’s balance owing is less than
$50.00, ELSC may, at its discretion, write-off the balance.

          (j) ELSC shall handle all required borrower contact functions and
shall meet all servicing “due diligence” requirements, as that term is used
under the Act and implementing regulations. Such functions include, for example,
skip tracing, contacting delinquent borrowers, handling borrower requests for
extensions or deferments, and preparing and processing claims, including death,
disability, default, closed school, false certification and bankruptcy claims.

          (k) ELSC agrees to prepare and submit all papers and documents
necessary to strictly follow reimbursement procedures specified in the
Guarantor’s Common Manual upon default of borrower and further agrees to
promptly remit proceeds to the Indenture Trustee upon receipt from the
applicable Guarantor.

          (l) ELSC shall capture and retain a copy of each promissory note and
each disclosure statement on its image system and shall store a back-up image
copy in a remote facility. ELSC shall hold

- 4 -

--------------------------------------------------------------------------------



the original Student Loan documents, including the original promissory note, a
copy of the Student Loan application and the disclosure statement for
safekeeping.

          (m) ELSC shall provide immediate notice to the Master Servicer and the
Indenture Trustee of any proceeding or action filed, asserted or threatened
against ELSC that, if decided unfavorably to ELSC, would materially adversely
impact ELSC’ status as an eligible “third-party servicer”.

          (n) ELSC shall maintain a complete and separately identified record
for the Financed Student Loans of each borrower, inclusive of all documentation
and correspondence related to the Financed Student Loans.

          (o) ELSC shall prepare and maintain accounting records with respect to
the Financed Student Loans; process refunds and other adjustments; and process
address changes and maintain address records.

          (p) ELSC shall collect all payments with respect to Financed Student
Loans and deliver all such payments to the Indenture Trustee for deposit into
the Collection Account (as defined in the Indenture), including without
limitation guarantee payments, Interest Subsidy Payments and Special Allowance
Payments with respect to the Financed Student Loans and any proceeds of the sale
of Financed Student Loans. ELSC shall remit collected funds by automated
clearing-house within three (3) business days of receipt to the Indenture
Trustee.

          (q) ELSC shall retain summary records of contacts, follow-ups and
collections efforts, and records of written correspondence relating to the
Financed Student Loans of each borrower reasonably sufficient to ensure claim
payment.

          (r) ELSC shall process adjustments including NSF checks, status
changes, forbearances, deferments and Financed Student Loans paid in full.

          (s) ELSC shall at all times identify the Trust and the Eligible Lender
Trustee as the owners of the Financed Student Loans and identify the Indenture
Trustee as a party which has a security interest in the Financed Student Loans.

           (t) ELSC, shall upon instruction from the Lender, establish and
maintain a method for charging and collecting late payment fees in accordance
with provisions of the Act and all other applicable laws and regulations.

           (u) ELSC shall act as custodian and bailee with respect to all
original documents and hold them subject to the lien of the Indenture in favor
of the Indenture Trustee and pursuant to a bailment in a form satisfactory to
ELSC, the Master Servicer, and the Lender.

           (v) If any Financed Student Loan has lost its guarantee and/or
insurance due to the actions of any prior issuer, servicer or holder of the
Financed Student Loan, ELSC will, at the written request of the Master Servicer,
use its best efforts to reinstate such guarantee or insurance; provided,
however, that ELSC makes no representation that such reinstatement will occur.
Such services shall be provided at the cost agreed upon by the Master Servicer
and ELSC.

          (w) ELSC shall provide, or cause to be provided to the Master
Servicer, on a monthly basis, information needed to determine the monthly rebate
fees.

- 5 -

--------------------------------------------------------------------------------



          4. Due Diligence.

          ELSC covenants and agrees that in discharging its obligations
hereunder it shall:

 

 

 

 

(a)

Exercise due diligence in the servicing and collection of all Financed Student
Loans as the term “due diligence” is used in the Act and further defined in the
regulations of the applicable Guarantor.

 

 

 

 

(b)

Exercise reasonable care and diligence in the administration and collection of
all Financed Student Loans utilizing practices in accordance with all federal
and state laws and regulations promulgated thereunder that are applicable to its
activities conducted with respect to Financed Student Loans that are authorized
under the Act.

 

 

 

 

(c)

Administer and service the Financed Student Loans in a competent, diligent and
orderly fashion, and in accordance with the requirements of the Act.

          5. Representations, Warranties, and Covenants of ELSC.

          ELSC makes the following representations, warranties and covenants to
the Master Servicer on the date of this Agreement.

 

 

 

 

(a)

ELSC (i) is duly incorporated, validly existing, and in good standing under the
laws of the state of Delaware; (ii) is duly qualified to transact business and
is in good standing as a foreign corporation in each jurisdiction where the
nature and extent of its business and properties require due qualification and
good standing; (iii) possesses all requisite authority, permits and power to
conduct its business as contemplated by this Agreement including, without
limitation, eligibility as a third-party servicer under the Act; and (iv) is in
compliance in all material respects with all applicable federal and state laws
and regulations.

 

 

 

 

(b)

The execution and delivery by ELSC of this Agreement and the performance of its
obligations hereunder (i) are within its corporate power, (ii) have been duly
authorized by all necessary corporate action, (iii) require no action by or
filing with any governmental agency, except for any action or filing that has
been taken or made on or before the date of this Agreement; (iv) do not violate
any provision of any other agreement to which ELSC is a party, and (v) do not
violate any provision of its articles of incorporation or bylaws.

 

 

 

 

(c)

ELSC will maintain in effect all qualifications required in order to service the
Financed Student Loans and comply in all material respects with all requirements
of law if a failure to comply would have a materially adverse effect on its
ability to service the Financed Student Loans.

 

 

 

 

(d)

ELSC will not permit any rescission or cancellation of a Financed Student Loan
except as ordered by a court or other government authority, as consented to by
the Eligible Lender Trustee and the Indenture Trustee, or as permitted under
Section 3(i) of this Agreement.

 

 

 

 

(e)

ELSC will not reschedule, revise, defer or otherwise compromise payments due on
any Financed Student Loan except during any applicable interest only, deferral
or forbearance

- 6 -

--------------------------------------------------------------------------------



 

 

 

 

 

 

periods or otherwise in accordance with all applicable standards and
requirements for servicing of the Financed Student Loans.

 

 

 

 

(f)

All consolidated financial statements of CIT Group Inc., the ultimate parent
corporation of ELSC, delivered to the Master Servicer were prepared in
conformity with accounting principles generally accepted in the United States of
America, consistently applied and present fairly, in all material respects, the
financial condition, results of operations and cash flows of CIT Group Inc. and
its consolidated subsidiaries for the respective periods covered thereby.

 

 

 

 

(g)

No event that could cause a material adverse effect on ELSC’s financial
condition has occurred, and if such event shall occur, ELSC shall promptly give
the Master Servicer and the Indenture Trustee notice thereof.

 

 

 

 

(h)

ELSC is not subject to, or aware of the threat of, any litigation that is
reasonably likely to be determined adversely to it and that, if so adversely
determined, would have a material adverse effect on its financial condition or
its ability to meet its obligations under this Agreement and no outstanding or
unpaid judgments against ELSC exist, and if such event shall occur, ELSC shall
promptly give the Master Servicer notice thereof.

 

 

 

 

(i)

Until all Financed Student Loans serviced hereunder have been repaid in full, or
paid as a claim by the Guarantor, or transferred to another servicer, ELSC
agrees as follows:

 

 

 

 

 

 

(i)

ELSC shall cause to be furnished to the Master Servicer (i) the consolidated
annual financial statements of its ultimate parent corporation, CIT Group Inc.,
within one hundred fifty (150) days after the end of each fiscal year audited by
nationally recognized independent certified public accountants (provided,
however, that no such financial statements need be so delivered to the Master
Servicer, if ELSC shall have delivered to the Master Servicer the annual report
of CIT Group, Inc. which is filed with the United States Securities and Exchange
Commission for the relevant fiscal year containing such consolidated financial
statements) and (ii) beginning with the year ended September 30, 2006, a copy of
its SAS 70 Report within one hundred fifty (150) days after the end of each
calendar year.

 

 

 

 

 

 

(ii)

ELSC shall maintain books, records and accounts necessary to prepare servicing
reports and to prepare regulatory reports in conformity to all applicable
federal rules and regulations and maintain adequate internal financial controls.

 

 

 

 

 

 

(iii)

ELSC shall maintain all licenses, permits, and franchises necessary for its
business.

 

 

 

 

 

(j)

This Agreement will, upon execution and delivery by all parties thereto,
constitute a legal and binding obligation of ELSC, enforceable against ELSC
according to its terms subject to (i) applicable bankruptcy, insolvency,
reorganization and similar laws relating to creditors’ rights generally and (ii)
general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law.

- 7 -

--------------------------------------------------------------------------------



          6. ELSC Default.

 

 

 

 

 

Each of the following constitutes an “ELSC Default” hereunder:

 

 

 

 

(a)

any failure by ELSC to deliver to the Indenture Trustee any payment required
pursuant to Section 3(p) of this Agreement, which failure continues unremedied
for three (3) business days after written notice of such failure is received by
ELSC from the Eligible Lender Trustee, the Indenture Trustee, or the Master
Servicer or after discovery of such failure by an officer of ELSC;

 

 

 

 

(b)

any material breach of a representation or warranty of ELSC contained in Section
5 of this Agreement or failure by ELSC duly to observe or to perform in any
material respect any term, covenant or agreement set forth in this Agreement,
which breach or failure shall (i) materially and adversely affect the rights of
Noteholders (as defined in the Indenture); and (ii) continue unremedied for a
period of thirty (30) days after the date of discovery of such failure by an
officer of ELSC or after written notice of such breach or failure, requiring the
same to be remedied, shall have been given to ELSC, by the Indenture Trustee,
the Lender or the Master Servicer;

 

 

 

 

(c)

ELSC shall have commenced a voluntary case or other proceeding seeking
liquidation, reorganization, or other relief with respect to itself or its debts
under any bankruptcy, insolvency, or other similar law now or hereafter in
effect or seeking the appointment of a trustee, receiver, liquidator, custodian,
or other similar official of it or any substantial part of its property, or
shall have made a general assignment for the benefit of creditors, or shall have
declared a moratorium with respect to its debts or shall have failed generally
to pay its debts as they become due, or shall have taken any action to authorize
any of the foregoing; or an involuntary case or other proceeding shall have been
commenced against ELSC seeking liquidation, reorganization, or other relief with
respect to it or its debts under any bankruptcy, insolvency or other similar law
now or hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian, or other similar official of it or any substantial part
of its property, provided such action or proceeding is not dismissed within
sixty (60) days; and

 

 

 

 

(d)

any failure by ELSC to comply with any requirements under the Act resulting in a
loss of its eligibility as a third-party servicer.

          7. Rights Upon ELSC Default.

          In each and every case, upon the occurrence of an ELSC Default, so
long as the ELSC Default shall not have been remedied, the Master Servicer, by
notice given in writing to ELSC may terminate all the rights and obligations
(other than the rights and obligations set forth in Section 10 and Section 13(b)
hereof) of ELSC under this Agreement.

          As of the effective date of termination of ELSC, all authority and
power of ELSC under this Agreement, whether with respect to the Financed Student
Loans or otherwise, shall, without further action, pass to and be vested in the
Master Servicer or such successor servicer as may be appointed, and all files
shall be disposed of pursuant to the procedures prescribed by Section 13(b)
hereof.

- 8 -

--------------------------------------------------------------------------------



          8. Master Servicer’s Responsibilities.

          The Master Servicer agrees to promptly notify ELSC in such form as may
from time to time be specified by ELSC, of any transactions involving the Lender
and the borrower and/or changes in status or demographic data on any of its
accounts if received from sources other than ELSC. The Master Servicer
specifically agrees to promptly notify ELSC of any bankruptcy action taken with
respect to any Financed Student Loan.

          9. Fees.

          The Master Servicer agrees to pay ELSC the fees established by ELSC
from time to time for services rendered pursuant to this Agreement. The current
fee schedule is attached to this Agreement as Schedule A. Increases or decreases
in such schedule may be made from time to time; provided, however, that the
Master Servicer shall be given sixty (60) days’ written notice prior to the
effective date of any change in the fee schedule. Such effective date shall be
the beginning of a calendar quarter (April 1, July 1, October 1, January 1).
Statements for services rendered will be provided on a monthly basis and are
payable upon receipt.

          10. Liability.

          (a) ELSC shall exercise reasonable care and due diligence in
performing the services required by this Agreement. To the extent that ELSC is
required to appear in, or is made a defendant in any legal action or other
proceeding commenced by a party (other than the Master Servicer, the Trust, the
Eligible Lender Trustee or their assignees) with respect to any matter arising
hereunder, the Master Servicer shall indemnify and hold ELSC and its officers,
directors, employees and agents harmless from all loss, liability and expense
(including reasonable attorney’s fees) except for any loss, liability or expense
arising out of or relating to ELSC’s acts or omissions with regard to the
performance of services hereunder.

          (b) ELSC shall indemnify and hold the Master Servicer, the Trust (and
its assigns including the Indenture Trustee, and the Noteholders) and the
Eligible Lender Trustee and their respective officers, directors, employees and
agents harmless from all loss, liability and expense (including reasonable
attorney’s fees) arising out of or relating to ELSC’s acts or omissions with
regard to the performance of services hereunder; provided, however, that ELSC
shall not be liable in the performance of such services except for its
negligence or misconduct and provided further that in no event shall ELSC be
responsible or liable for any consequential damages with respect to any matter
whatsoever arising out of this Agreement.

          (c) Either party shall have the right to mitigate its liability under
this Agreement by taking such actions as may be appropriate, including but not
limited to reperformance.

          (d) Except as to Student Loans originated by ELSC, (i) ELSC does not
assume, and acceptance for servicing shall not result in, any responsibility for
the correctness or completeness of Student Loan-related papers or electronic
files transmitted to ELSC as a part of or in conjunction with the commitment of
any Student Loans to ELSC for servicing under this Agreement or under a separate
Servicing Agreement with Education Lending Services, Inc. or any affiliate of
Education Lending Services, Inc., and (ii) ELSC shall not be responsible for any
procedural errors or omissions (including due diligence violations) which may
have occurred prior to initiation of servicing of a Student Loan by ELSC under
this Agreement or under a separate Servicing Agreement with Education Lending
Services, Inc. or any affiliate of Education Lending Services, Inc. ELSC shall
not be responsible for any inaccurate

- 9 -

--------------------------------------------------------------------------------



information that would invalidate the guarantee of a Financed Student Loan
contained in any Financed Student Loan application, Loan Verification
Certificate or related documentation forwarded by the Master Servicer to ELSC.

          (e) If a Financed Student Loan is denied the guarantee by a Guarantor
or the loss of federal interest, special allowance, and/or insurance benefits
due to a breach by ELSC of its obligations under this Agreement, ELSC shall have
the right to take any action not prohibited by law or regulation to reduce its
losses, if any, hereunder, including but not limited to curing, at its own
expense (to the extent such expenses exceed ELSC standard servicing fee), any
origination, due diligence or other servicing violation under this Agreement or
under a separate Servicing Agreement with Education Lending Services, Inc. or
any affiliate of Education Lending Services, Inc. If any lost guarantee is not
reinstated within twelve (12) months of the date ELSC learns of the loss of the
guarantee on a Financed Student Loan, ELSC shall take actions which make the
Lender whole with respect to the Financed Student Loan while maintaining the
eligibility for future reinstatement of the guarantee; provided, however, ELSC
may delay taking such actions by obtaining the written consent of the Master
Servicer not less often than each ninety (90) days that ELSC has reason to
believe that the guarantee will be reinstated within time frames permitted by
regulations. During such delay, ELSC agrees to pay any accrued interest on the
Financed Student Loans that may be uninsured.

          (f) The Master Servicer shall enforce its rights under this Section 10
on behalf of the Trust. The parties hereby agree that the Indenture Trustee or
the Trust, for the benefit of the Noteholders, may enforce the Master Servicer’s
rights under this Section 10 in the event that the Master Servicer shall fail to
enforce such rights.

          11. Confidentiality.

          Information about each borrower furnished to ELSC hereunder is
furnished upon the express condition that the information will be kept
confidential by ELSC. All such information, except as may be otherwise required
by statute, by court order or other legal process or as may be necessary in
ELSC’s reasonable judgment to the performance of the services required under
this Agreement, shall be held in confidence by ELSC. ELSC, on behalf of itself,
shall provide all notices and perform all other activities required by ELSC to
comply with the Gramm-Leach-Bliley Act and regulations promulgated thereunder in
connection with the provision of services under this Agreement. ELSC, on behalf
of the Master Servicer and the Lender, shall include in its mailings all notices
required of Master Servicer and Lender to comply with the Gramm-Leach-Bliley Act
and regulations promulgated thereunder in connection with the provision of
services under this Agreement, upon written request of Master Servicer and the
provision of the forms of such notice to ELSC by Master Servicer.

          12. Examination of Records.

          The Lender, the Master Servicer, and the Indenture Trustee or any
governmental agency having jurisdiction over any of the same, or their
designated representatives may at any time during ELSC’s regular business hours
examine and audit, at the sole expense of the Master Servicer, the records which
ELSC maintains on the Lender’s Student Loans.

          13. Termination.

          (a) This Agreement shall remain in full force and effect until
terminated or modified as provided herein. This Agreement may be terminated (i)
in accordance with Section 7 hereof or (ii) at the end of a calendar quarter
(March 31, June 30, September 30, December 31), if written notice is given: (A)

- 10 -

--------------------------------------------------------------------------------



by the Master Servicer (or by the Indenture Trustee as provided in Section
22(e)) to ELSC at least 30 days prior to the end of a calendar quarter, or (B)
by ELSC to the Master Servicer, and the Indenture Trustee at least one hundred
eighty (180) days prior to the end of a calendar quarter.

          (b) In the event that this Agreement is terminated as provided in
subsection (a) or section 7 above, ELSC shall continue its full servicing until
the date of termination and shall provide to the Master Servicer, and the
Indenture Trustee a full set of periodic reports, adjusted through the date of
termination. ELSC shall retain all notes, records and papers, as well as a copy
of all computer-stored data relating to the Lender’s accounts as required by the
Act. ELSC shall make available to the Master Servicer, the Indenture Trustee,
and the Eligible Lender Trustee on demand, copies of all computer records
relating to the Lender’s accounts. Such copies of the computer records will be
provided and updated at the times desired by the Master Servicer, or the
Indenture Trustee as the case may be in order to facilitate a transfer to
another servicing agent. The Master Servicer agrees to pay ELSC the servicing
removal fee identified on Schedule A. Upon the Master Servicer’s request, ELSC
may agree to provide servicing removal services beyond those identified in this
section. Such agreement between ELSC and the Master Servicer shall include
sufficient additional charges to cover ELSC’s costs. ELSC agrees that the Master
Servicer shall be entitled to injunctive relief to enforce the provisions of
this subsection.

          (c) The Master Servicer shall be liable for all charges incurred for
services performed pursuant to this Agreement up to the termination date.

          (d) ELSC shall continue to be liable for all acts or failures to act
which occur prior to termination (or the following loan transactions: sale or
transfer to another lender, servicing transfer to the Master Servicer or another
servicer, purchase by the guarantor or payment in full), but shall not be liable
for post-termination activities except that ELSC shall be obligated to remit to
the Master Servicer any Collections received by ELSC subsequent to termination
and to provide the reports and records herein required.

          14. Amendments.

          Except as provided in Section 9, this Agreement may be amended at the
request of ELSC at anytime upon thirty (30) days’ written notice to the Master
Servicer and the Indenture Trustee, provided that the provisions of this
Agreement shall at all times be consistent with the Act and applicable
regulations, and provided that the Noteholders of not less than a majority of
the principal amount of each Class of Notes then Outstanding materially affected
by the proposed amendment (unless any such proposed amendment does not
materially affect such Class of Notes as evidenced by an Opinion of Counsel)
must consent to and approve any such amendment. In the event of any such request
by ELSC, the Master Servicer (with the prior written consent of the Indenture
Lenders and Indenture Trustee) has 30 days in which to accept or reject the
requested amendment by notice in writing. In the event of rejection of proposed
requested amendment, either party may exercise its right to terminate as
provided in Section 13. In the event of termination for this reason, such
requested amendment shall not apply to the Master Servicer or the Lender. All
capitalized terms used in this section and not otherwise defined in this
Agreement shall have the meaning set forth in Appendix A of the Indenture. This
Agreement may be amended at anytime upon the mutual written consent of the
parties to cure any ambiguity or defect or omission in the Agreement without the
consent of Noteholders.

          15. Governing Law.

          This Agreement shall be interpreted under the laws of the State of
Ohio.

- 11 -

--------------------------------------------------------------------------------



          16. No Implied Waiver.

          Any waiver or modification, expressed or implied, by ELSC or by the
Master Servicer of any breach of this Agreement shall not be construed to be a
waiver of any such breach or any acquiescence thereto; nor shall any delay or
omission by ELSC or by the Master Servicer to exercise any right arising from
any such breach affect or impair the respective party’s right to such breach or
any future breach.

          17. Arbitration.

          In the event that the parties hereto shall fail to agree regarding any
provision of this Agreement, such disputes shall be resolved by arbitration
procedures established by the American Arbitration Association. The decision of
any arbitrator under this paragraph shall be final and binding upon the parties.

          18. Assignment.

          The Master Servicer may assign this Agreement to any affiliate or to
the Indenture Trustee. Except as provided herein, this Agreement may not be
assigned without the prior consent of the non-assigning party and the Indenture
Trustee.

          19. Notices.

          All notices, requests, demands or other instruments which may or are
required to be given by any party to any other party shall be in writing and
such shall be deemed to have been properly given when served personally on an
officer of the entity to which such notice is to be given, or upon expiration of
a period of 48 hours from and after the postmark thereof when mailed postage
prepaid by registered or certified mail, requesting return receipt, addressed as
follows:

 

 

 

 

If intended for Education Loan Servicing Corporation:

 

 

 

 

 

Education Loan Servicing Corporation
MK Ferguson Plaza - Terminal Tower
1500 West 3rd Street, Suite 125
Cleveland, Ohio 44113
Attention: David H. Harmon
Phone: 216-706-7400
Fax: 216-706-7419

 

 

 

 

If intended for the Master Servicer or Trust:

 

 

 

 

 

Education Lending Services, Inc.
6 East Fourth Street, Suite 300
Cincinnati, Ohio 45202
Attention: Perry D. Moore
Phone: 513-768-7202
Fax: 513-723-1393

- 12 -

--------------------------------------------------------------------------------



 

 

 

If intended for the Eligible Lender Trustee:

 

 

 

 

 

Fifth Third Bank

 

 

38 Fountain Square Plaza

 

 

MD 10903B

 

 

Cincinnati, Ohio 45263

 

 

Attention: Asset Securitization

 

 

Phone: 513-534-7949

 

 

Fax: 513-534-4270

 

 

 

 

If intended for the Indenture Trustee:

 

 

 

 

 

U.S. Bank National Association

 

 

CN-WN-06CT

 

 

425 Walnut Street, 6th Floor

 

 

Cincinnati, Ohio 45263

 

 

Attention: Corporate Trust

 

 

Phone: 513-632-2518

 

 

Fax: 513-632-3286

          20. Third Party Audit.

          ELSC shall provide the Master Servicer within one hundred eighty days
(180) days of the end of ELSC’s accounting period, a copy of its annual servicer
compliance audit report required by federal regulations, or if a federal audit
requirement is not in effect at the time, an equivalent compliance audit report
performed by an independent third party.

          21. Insurance Coverage.

          ELSC will keep in force and effect computer services and software
errors and omissions coverage, an umbrella liability policy, employee crime
(including fidelity) insurance and business interruption insurance, in each
case, having such limits and deductibles as are customary in the industry; it
being understood and agreed, however, that any and all such insurance may be
provided by, and ELSC may be added as an insured under, insurance policies
maintained from time to time by CIT Group Inc., the ultimate parent corporation
of ELSC, or such insurance may be provided by CIT Group Inc., the ultimate
parent corporation of ELSC, under its self-insurance program, as in effect from
time to time, and such shall be deemed, for all purposes of this Agreement,
customary in the industry. ELSC will furnish proof of such coverage to the
Master Servicer from time to time upon request by the Master Servicer. Should
the insurance coverage, or any portion thereof, be voluntarily terminated or
modified by ELSC or involuntarily terminated or modified without ELSC’ consent,
ELSC shall, if available, replace such terminated or modified portions of the
insurance coverage prior to final termination or modification, or as soon
thereafter as commercially reasonable (which replacement may be in the form
described in the second clause of the immediately preceding sentence of this
section). In the event of any termination or reduction in coverage, voluntary or
involuntary, ELSC shall notify the Master Servicer immediately, but in no event
later than five (5) business days following receipt of notice of the termination
or modification or, with respect to voluntary termination or modification,
contemporaneously with ELSC’s giving notice to the insurer.

- 13 -

--------------------------------------------------------------------------------



          22. Security Interest of Indenture Trustee.

          (a) ELSC acknowledges and agrees that all or a portion of the right,
title and interest of the Trust, the Eligible Lender Trustee and the Master
Servicer under this Agreement, and of the Trust and the Eligible Lender Trustee
under the Financed Student Loans serviced hereunder, have been or may be
assigned to the Indenture Trustee for the benefit of the Noteholders and other
secured parties (collectively, the “Secured Parties”) pursuant to the Indenture
and ELSC consents to such assignment and shall hold all original promissory
notes evidencing such Financed Student Loans and related documentation as bailee
on behalf of the Indenture Trustee as holder of a security interest in such
Financed Student Loans under the terms and conditions of the Indenture.

          (b) In order for the Master Servicer to direct ELSC to transfer any
such Financed Student Loan from the account of the Lender (to the Secured
Parties, another secondary market authority, an eligible lender, another
indenture account of the Lender or the Master Servicer, or a successor servicer,
pursuant to the Indenture or otherwise), ELSC must first receive a Request to
Transfer Student Loans form which shall not be valid without the signature of
the Indenture Trustee.

          (c) The security interest of the Secured Parties and the provisions of
this Section 22 shall not be amended or revoked without the written consent of
the Indenture Trustee.

          (d) ELSC hereby acknowledges and agrees that the security interest of
the Secured Parties in the Financed Student Loans under the Indenture, shall be
and is hereby prior to any lien ELSC may have in such Financed Student Loans
(other than its fees due hereunder), and ELSC agrees to execute and deliver to
the Indenture Trustee all financing statements, notices and other instruments
reasonably requested in connection with this Agreement by the Indenture Trustee.

          (e) Each of the parties hereto acknowledges and agrees that the
Indenture Trustee and the other Secured Parties are express third party
beneficiaries of the rights of the Lender and the Master Servicer arising
hereunder. ELSC acknowledges that upon the occurrence of certain events of
default under the Indenture pursuant to which Financed Student Loans are
financed, the Indenture Trustee shall have the right to exercise the termination
rights of the Master Servicer set forth in Section 13. Notwithstanding anything
in this Section 23 to the contrary, ELSC shall, within a reasonable time frame
after receipt of a written request by the Indenture Trustee, release any and all
Financed Student Loans to the Indenture Trustee.

          24. Eligible Lender Trustee.

          ELSC acknowledges that the Eligible Lender Trustee has entered into
this Agreement solely in its capacity as Eligible Lender Trustee for the Trust
and not acting in its individual capacity. The Eligible Lender Trustee has
undertaken only the duties required of it under its trust agreement with the
Trust. All recourse and remedies of ELSC hereunder shall be available only
against the Trust and the assets of such trust estate and not against the
Eligible Lender Trustee, or in its individual capacity.

          25. Disaster Recovery Plan/Force Majeure.

ELSC will timely implement, if not already implemented, and maintain a disaster
recovery plan, a summary of which shall be provided to the Lender upon request
(the “Disaster Recovery Plan”). Throughout the term of this Agreement, ELSC
shall (i) maintain the Disaster Recovery Plan and the capacity to execute such
plan (ii) test the Disaster Recovery Plan at least annually (iii) not change the
Disaster Recovery Plan in any manner that will materially lessen its backup
procedures, data restoration ability, or recovery preparedness

- 14 -

--------------------------------------------------------------------------------



or capabilities without providing prior written notice to the Master Servicer
and (iv) upon written request of the Master Servicer, ELSC shall provide the
Master Servicer with an executive summary of any changes to the Disaster
Recovery Plan. Subject to the foregoing, no party hereto shall be responsible
for, or in breach of this Agreement if it is unable to perform as a result of
delays or failures due to any cause beyond its control, howsoever arising.

          26. Use of Subcontractors.

          If ELSC deems it necessary or desirable, any of the foregoing services
may be subcontracted by ELSC; provided that ELSC shall not be released of its
liabilities with respect to such subcontracted services. Fees and expenses
associated with such subcontracting incurred by ELSC shall be the responsibility
of and shall be paid by ELSC.

          27. Non-Petition Covenant of ELSC.

          ELSC hereby covenants and agrees that with respect to the Trust (the
Trust, referred to herein as a “Bankruptcy Remote Party”), (i) such party shall
not authorize any Bankruptcy Remote Party to commence a voluntary winding-up or
other voluntary case or other proceeding seeking liquidation, reorganization or
other relief with respect to such Bankruptcy Remote Party or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect in any
jurisdiction or seeking the appointment of an administrator, a trustee,
receiver, liquidator, custodian or other similar official with respect to such
Bankruptcy Remote Party or any substantial part of its property or to consent to
any such relief or to the appointment of or taking possession by any such
official in an involuntary case or other proceeding commenced against such
Bankruptcy Remote Party, or to make a general assignment for the benefit of its
creditors generally, any party hereto or any other creditor of such Bankruptcy
Remote Party, and (ii) none of the parties hereto shall commence, join or
institute against, with any other Person, any proceeding against such Bankruptcy
Remote Party under any bankruptcy, reorganization, arrangement, liquidation or
insolvency law or statute now or hereafter in effect in any jurisdiction.

[Signature Page Follows]

- 15 -

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

 

 

 

 

 

EDUCATION LENDING SERVICES, INC.

 

EDUCATION LOAN SERVICING CORPORATION

 

 

 

 

 

By:

/s/ Perry D. Moore

 

By:

/s/ David H. Harmon

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Name: Perry D. Moore

 

Name: David H. Harmon

Title: Executive V.P. and CFO

 

Title: President

 

 

 

 

 

FIFTH THIRD BANK, as Eligible
Lender Trustee for Education Funding
Capital Trust - IV

 

EDUCATION FUNDING CAPITAL
TRUST - IV, by Education Lending Services,
Inc., as Administrator

 

 

 

 

 

By:

/s/ Brian J. Gardner

 

By:

/s/ Perry D. Moore

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Name: Brian J. Gardner

 

Name: Perry D. Moore

Title: Vice President

 

Title: Executive V.P. and CFO


--------------------------------------------------------------------------------



EDUCATION LOAN SERVICING CORPORATION
STUDENT LOAN ORIGINATION AND SERVICING AGREEMENT

SCHEDULE A – FEES

The Master Servicer agrees to pay the following fees to ELSC upon receipt of a
monthly statement for services rendered pursuant to this agreement:

Origination Fee Schedule:

 

 

$3.50

per loan originated by ELSC

$2.00

per disbursement sent via EFT to school (this charge is in addition to the per
loan charge)

$28.00

per originated Consolidation Loan

$10.00

per application processed which does not result in a Consolidation loan

Servicing Fee Schedule for Consolidation, Stafford and PLUS Loans:

 

 

$1.25

per account per month during interim (in-school) period

$3.05

per account per month during grace period

$3.25

per account per month during first 12 months of repayment servicing

$2.88

per account per month during the remainder of the repayment period

Servicing Removal Fee:

 

 

$14.00

per account, plus actual cost of additional services requested to remove an
active account from the servicing system

Late Charge Assessment Fee:

ELSC shall receive 25% of the late fee revenue collected from delinquent
borrowers.

Miscellaneous Fees:

$.70 – GLB notice preparation and mailed (per account charge – as applicable)
$.70 – 1098E notice preparation and mailed (per account charge – as applicable)
$200 – Hourly rate for special programming
$100 – per account charge to de-convert loans off of ELSC systems
Annual maintenance fee for special programming will be billed at cost
All fees are subject to minimal inflationary factors including postal increases.
Third party audit costs shall to be shared as a percentage of lender portfolios.

ELSC will pass to the Master Servicer the actual third-party credit bureau costs
of obtaining a PLUS credit bureau report.

Subsidized and unsubsidized Stafford and Consolidation loans are each billed
separately for origination fees even if they are processed from the same
application.

The total monthly amount due will be the actual fees calculated as described
above or $75.00 whichever is greater. All references to an account for fee
calculation purposes shall mean unique combinations of

--------------------------------------------------------------------------------



borrower/lender number or subportfolio number/loan program (Stafford, PLUS,
Consolidation loan program).

ELSC may agree to provide the Master Servicer with services beyond those
normally included in the servicing program. Such agreement between ELSC and the
Master Servicer shall include sufficient additional charges to cover ELSC’s
costs.

Increases or decreases to this fee schedule may be made from time to time as
provided in this Agreement.

--------------------------------------------------------------------------------